DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been reviewed and are under consideration by this office action.
Notice to Applicant
The following is a Final Office action. In response to Examiner’s Non-Final Rejection of 04/26/2022, Applicant, on 05/23/2022, amended claims. Claims 1-20 are pending in this application and have been rejected below. Claims 1, 8, and 15 have been amended.


Response to Amendment
Applicant’s amendments are received and acknowledged.

Response to Arguments - 35 USC § 101

Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.
The Applicant contends that the claims have been amended to overcome the 101 rejection.
The Examiner respectfully disagrees. The training and retraining of a convolutional neural network (CNN) is recited at a high level of generality and is rejected as merely generic computer components used to apply the abstract idea on a general purpose computer (MPEP 2106.05(f)) and generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) in Steps 2A and 2B. Overcoming the 101 Rejection through use of the improving a machine learning model can be accomplished by training a model, generating output, using the output to retrain the model (thus improving the model), and further reimplementing the improved model. 
The 101 Rejections are updated and maintained.

Response to Arguments - 35 USC § 103

Applicant’s arguments with respect to the 35 USC 103 rejections have been fully considered, but they are not persuasive.
The Applicant amends the claims to disclose training the CNN.
 The Examiner finds the arguments unpersuasive. The amended limitation required further search and consideration resulting in an updated 103 Rejection with the addition of the Li reference to reject the use of the CNN as seen below.
The 103 Rejections are updated and maintained below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	 Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Regarding Claims 1, 8, and 15:
	Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 1 is directed to a method which is a statutory category, while claims 8 and 15 are directed towards an article of manufacture.
Step 2A, Prong One – Claims 1, 8, and 15 recite a series of steps for a determining a projected warranty cost:
generating a warranty cost projection model by a… with warranty factors relating to in-field maintenance and recommended updates of the electronic product, wherein the electronic product is part of a data center;  
… customer specific usage data for the electronic product of an existing customer, wherein the customer specific usage data includes usage data acquired from the electronic product during operation of the electronic product by the existing customer; and
determining a warranty cost projection by… for use of the electronic product by the existing customer,
 wherein the warranty cost projection is determined by applying the customer specific usage data to the warranty cost projection model. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion) and “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). 
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. The claims utilize a system of at least a processor, a data bus coupled to the processor, training a convolutional neural network (CNN), retraining a CNN, a system, monitoring and acquiring usage data, support tools, and a non-transitory, computer-readable storage medium.  The Examiner notes the CNN is recited at a high level of generality and is rejected as seen below. The additional elements which fail to integrate the abstract idea into a practical application because the aforementioned elements are merely generic computer components used to apply the abstract idea on a general purpose computer (MPEP 2106.05(f)), generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) (i.e. CNN) and performs merely insignificant extra-solution activity, e.g. pre- or post-solution data gathering or output (i.e. support tools) (MPEP 2106.05(g)). Accordingly, the additional elements would not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Step 2B – The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer system that attempts to apply the abstract idea in a technological environment (MPEP 2106.05(f)), generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h), performs extra-solution data gathering, (MPEP 2106.05(g)), and recites elements which are merely well-understood, routine, and conventional activit(ies) as evidenced by MPEP 2106.05(d)(II) (specifically acquiring data as it is equated to transmitting or receiving data over a network.) Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea recited above. The specification further supports the “apply it” analysis as seen in the Specification in at least [0016, 0017].
Regarding Claim 2, 9, and 16, the claims further narrows the abstract idea by specifying limitations on the data used in the projection.
Regarding Claim 3, 10, and 17, the claims further narrows the abstract idea by specifying limitations on the data used in the projection.
Regarding Claim 4 and 11, the claims the claims further narrows the abstract idea by specifying where the data is obtained from. The claims further recite the additional element of a support tool. The support tool is rejected similarly to the support tool recited in the independent claims.
Regarding Claim 5, 12, and 18, the claims further narrows the abstract idea by specifying limitations on the data used in the projection.
Regarding Claim 6, 13, and 19, the claims further narrows the abstract idea by specifying limitations on the data used in the projection. The claims further recite the additional element of sensors. The sensors amounts to no amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)).
Regarding Claim 7, 14, and 20, the claims further narrow the abstract idea by specifying what the electronic product is comprised of.
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible.
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 20080177613 A1) in view of Li et al. (US 20190095877 A1), and Appleman et al.  (US 20070219838 A1).
Regarding Claim 1, Chan teaches: A computer-implemented method for: determining a projected warranty cost for use of an electronic product comprising: generating a warranty cost projection model by a [convolutional neural network (CNN), wherein the CNN is initially trained] with warranty factors relating to in-field maintenance and recommended updates of the electronic product, wherein the electronic product is part of a data center; (See Chan, [abstract]; A method and system of predicting a maintenance schedule and estimating a cost for warranty service of systems, for example, hardware systems, is provided. The method and system in one aspect may collect component usage data and obtain component reliability data for each of the plurality of components and further see Chan, [0003]; It becomes essential to have a tool to predict maintenance and repair requirements based on customer's historical and actual operating conditions, and to provide a flexible and efficient pricing model for maintenance and repair services…. Such a pricing model (for maintenance and repair outside the warranty period) does not accurately correlate with the actual cost of providing the maintenance and repair service…. It becomes essential to have a tool to predict maintenance and repair requirements based on customer's historical and actual operating conditions, and to provide a flexible and efficient pricing model for maintenance and repair services and further see Chan, [0026]; Hardware systems that can benefit from the present invention may include computer systems (either multiple computing units in a rack or multiple computer racks in a datacenter), various industrial systems, or scientific testing systems and further see Chan, [0027];  and further see Chan, [0037]; In one embodiment of the present invention, the individual failure rates of the critical components in the system 403 are used to determine an overall system failure rate. The SLDM may use any one of a variety of predictive models known or will be known, including but not limited to, a Bayesian network, a neural network, or a Markov chain. The predictive model chosen may be determined according to customer preference, the data available, and available computing resources). The Examiner notes that Chan describes a model for estimating/projecting operating indices and determining a corresponding adjusted, i.e. projected, cost based on the indices (Chan: [0005]; [0029]). Further the Examiner interprets the predictive maintenance of hardware and software as the warranty factors relating to in-field maintenance and recommended updates of the electronic product.
monitoring and acquiring by the cognitive warranty system by [service tools] implemented at the electronic product communicating over a network [with the CNN], customer specific usage data for the electronic product of an existing customer, wherein the customer specific usage data includes usage data acquired from the electronic product during operation of the electronic product by the existing customer; and (See Chan, [0003]; Customers with high maintenance and repair needs are charged at the same rate as customers with low maintenance and repair requirements. Such inflexibility in pricing is due to a lack of an accurate individual customer-based maintenance and repair-need prediction. This results in inefficient pricing and potentially lost profits (e.g., from undercharging) and reduced customer satisfaction (e.g., overcharging). It becomes essential to have a tool to predict maintenance and repair requirements based on customer's historical and actual operating conditions, and to provide a flexible and efficient pricing model for maintenance and repair services and further see Chan, [0005]; The method in one aspect may include collecting real-time component usage data for each of the plurality of components and obtaining component reliability data for each of the plurality of components and further see Chan, [0024]; By monitoring a customer's usage patterns and operating condition of critical system components, the present invention in one embodiment provides information to adjust the original lab generated reliability data to produce a more accurate prediction of system and/or component failure rates and further see Chan, [0028]; The predictive maintenance program of the present invention in one embodiment resides on the hard disk and executes in the RAM of the customer server 405. The predictive maintenance program includes a service agent that monitors critical components in the various system components 405, 406, 407, 408, 409, and 410 via sensors (not shown) in communication with the server 405. The service agent periodically collects data regarding the critical components in the various system components 405, 406, 407, 408, 409, and 410 via the sensors, makes various calculations (discussed in detail below), and transmits the results of the various calculations via the communication network 415 to the service and maintenance company server 420 and further see Chan, Fig. 8; the figure shows system and components 403 and 405-410 in communication with the network 415 that collect data regarding each component and further see Chan, [0030]; The CLDMs 502a-c are constructed from the real time usage data 503a-c (obtained from monitoring the usage of the components 501a-c), and component reliability data. Component reliability data includes accelerated test data 505a-c, component current usage profiles (historical failure data)). The Examiner notes that while Chan teaches monitoring and acquiring usage data, Appleman below is relied upon to teach the use of software tools.
determining a warranty cost projection [with the CNN], for use of the electronic product by the existing customer, wherein the warranty cost projection is determined by applying the customer specific usage data to the warranty cost projection model. (See Chan, [abstract]; A method and system of predicting a maintenance schedule and estimating a cost for warranty service of systems and further see Chan, [0029]; In one embodiment, one or more modules such as software residing and executing on the service and maintenance company server 420 uses the calculated results transmitted from the server 405 to estimate the life expectancy of the customer's system 403, project a maintenance and repair schedule for the entire system 403, and adjust the cost of maintenance and/or warranty service and further see Chan, [0053]; Using the instant invention, the cost of future maintenance and warranty can be tailored to the actual usage and environmental factors of the client system). 
While Chan teaches a modeling system that uses warranty factors relating to in-field maintenance and recommended updates of the electronic product to predict warranty cost, Chan does not further teach the use of a convolutional neural network (CNN), wherein the CNN is initially trained with warranty factors. However, Chan in view of the analogous art of Li(i.e. cost modeling) does teach the use of CNN. (See Li, [0014]; In one embodiment, a machine learning model may be trained using (1) sets of images that each depict a distinct type of vehicle damage (e.g., dents or scratches), and (2) an image set depicting undamaged vehicles or regions thereof. In such a case, the management application uses the trained machine learning model to identify and classify vehicle damage, and the management application further determines sizes of the determined vehicle damage and an associated cost of repairs by converting the sizes in pixels to real-world units (e.g., feet or meters), based on a known size of the vehicle's make, model, and year and further see Li, [0028]; At 120, the machine learning model is trained using the extracted images 106.sub.i and 108.sub.i that depict different types of vehicle damage and extracted images (or other images) depicting (portions of) undamaged vehicles. Any feasible machine learning model and training algorithm may be employed. For example, a deep learning model such as a convolution neural network, a region proposal network, a deformable parts model, or the like may be used as the machine learning model).
wherein after the CNN is initially trained, retraining the CNN using the customer specific usage data to provide more accurate projected warranty costs, and; (See Li, [0028]; For example, transfer learning may be employed to re-train some layers (e.g., the classification layers of a convolutional neural network) of a pre-trained machine learning model while leaving other layers (e.g., the feature extraction layers of the convolutional neural network) fixed. Once trained, the machine learning model may take as input images of vehicles and output identified locations of vehicle damage and/or classifications of the vehicle damage by type. The machine learning model may be trained using, e.g., a backpropagation algorithm or another suitable algorithm. It should be understood that the machine learning model can also be re-trained (e.g., periodically) at a later time using additional training sets derived from videos and/or images received from rental car customers, such that the identification and classification accuracy of the machine learning model may continuously improve).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the modeling system that uses warranty factors relating to in-field maintenance and recommended updates of the electronic product to predict warranty cost as taught by Chan with the CNN features as taught  Li by in order to continuously improve the identification and classification accuracy. (See Li, [0028]; The machine learning model may be trained using, e.g., a backpropagation algorithm or another suitable algorithm. It should be understood that the machine learning model can also be re-trained (e.g., periodically) at a later time using additional training sets derived from videos and/or images received from rental car customers, such that the identification and classification accuracy of the machine learning model may continuously improve.).
While Chan/Li teaches acquiring usage data over a network as described above, Chan/Li does not specify the use of service tools. However, Chan in view of the analogous art of Appleman does teach this limitation: wherein the acquiring usage data is by service tools implemented at the electronic product communicating with the cognitive warranty system; (See Appleman, [0005]; A preferred embodiment of the present invention includes a processor, a data bus, and a computer-readable medium including a serviceability assessment tool. The serviceability assessment tool further includes a serviceability assessment module, a hardware installation assessment module, a preventative maintenance assessment module, and a projected service cost assessment module and further see Appleman, [0025]; The Serviceability Assessment Process is implemented by the Serviceability Assessment Tool (SAT) 210. Using SAT 210, a product planner can objectively evaluate the serviceability of a product at key milestones in the development process, from product conception to product ship. SAT 210 quantifies the combination of factors that affect warranty costs, including problem determination times, component remove and replace times, component costs, component replacement rates, and the percentage of components that can be replaced by customers). The Examiner notes that Chan is relied upon to explicitly teach the use of acquiring data, while Appleman teaches the use of tools.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the tool as taught by Appleman because as taught by Appleman, [0025] “SAT (Serviceability Assessment Tool) 210 quantifies the combination of factors that affect warranty costs, including problem determination times, component remove and replace times, component costs, component replacement rates, and the percentage of components that can be replaced by customers.” 
Regarding Claims 2, 9, and 16, Chan/Li/Appleman further teaches wherein warranty factors relating to in-field maintenance and recommended updates used to generate the warranty cost projection model includes the customer specific usage data. (See Chan, [0003]; this results in inefficient pricing and potentially lost profits (e.g., from undercharging) and reduced customer satisfaction (e.g., overcharging). It becomes essential to have a tool to predict maintenance and repair requirements based on customer's historical and actual operating conditions, and to provide a flexible and efficient pricing model for maintenance and repair services and further see Chan, [0024]; By monitoring a customer's usage patterns and operating condition of critical system components, the present invention in one embodiment provides information to adjust the original lab generated reliability data to produce a more accurate prediction of system and/or component failure rates and further see Chan, [0026]; Hardware systems that can benefit from the present invention may include computer systems (either multiple computing units in a rack or multiple computer racks in a datacenter), various industrial systems, or scientific testing systems and further see Chan, [0027];  and further see Chan, [0037]; In one embodiment of the present invention, the individual failure rates of the critical components in the system 403 are used to determine an overall system failure rate. The SLDM may use any one of a variety of predictive models known or will be known, including but not limited to, a Bayesian network, a neural network, or a Markov chain. The predictive model chosen may be determined according to customer preference, the data available, and available computing resources). The Examiner notes that Chan describes a model for estimating/projecting operating indices and determining a corresponding adjusted, i.e. projected, cost based on the indices (Chan: [0005]; [0029]). Further the Examiner interprets the predictive maintenance of hardware and software as the warranty factors relating to in-field maintenance and recommended updates of the electronic product.
Regarding Claims 3, 10, and 17, Chan/Li/Appleman further teaches wherein the customer specific usage data acquired during from the electronic product during operation of the electronic product by the existing customer includes customer specific usage data acquired from the electronic product including one or more of: (See Chan, [0024]; By monitoring a customer's usage patterns and operating condition of critical system components, the present invention in one embodiment provides information to adjust the original lab generated reliability data to produce a more accurate prediction of system and/or component failure rates).
 geographical location data identifying the geographical location in which the electronic product is operated; environmental data corresponding to the environmental conditions in which the electronic product is operated; workload data corresponding to the workload placed upon the electronic product by the existing customer; and internal diagnostic records corresponding to various hardware and software errors occurring during operation of the electronic product by the existing customer. (See Chan, [0005]; (diagnostic records) The method may further include constructing a component life distribution module (CLDM) for each of the plurality of components based on the real time component usage data and the component reliability data for each of the plurality of components, and obtaining from each CLDM a mean time to fail for each of the plurality of components and further see Chan, [0024]; (usage/workload data) By monitoring a customer's usage patterns and operating condition of critical system components and further see Chan, [0025];  (environmental data and workload) The present invention in one embodiment also provides a means to establish the trade-offs between the reliability and the life expectancy of a hardware system due to variations in environmental conditions (e.g., temperature and humidity) of components and the system's performance and loading and further see Chan, [0031]; Typically, most hardware systems (e.g., computer systems) are equipped with sensors to monitor temperatures of major components (e.g., system boards, CPUs, and hard drives), the voltages from the power supplies, and the functioning of cooling fans. This data is collected, recorded, and analyzed with CLDMs 502a-c of each critical component 501a-c, respectively).  
Regarding Claim 4 and 11, Chan/Li/Appleman, teaches the warranty cost system of claim 1, but Chan does not further specify the use of a tool. However, Appleman does further teach: wherein at least a portion of the specific usage data acquired from the electronic product is obtained using a support tool that is executable by the electronic product. (See Appleman, [0005]; A preferred embodiment of the present invention includes a processor, a data bus, and a computer-readable medium including a serviceability assessment tool. The serviceability assessment tool further includes a serviceability assessment module, a hardware installation assessment module, a preventative maintenance assessment module, and a projected service cost assessment module and further see Appleman, [0025]; The Serviceability Assessment Process is implemented by the Serviceability Assessment Tool (SAT) 210. Using SAT 210, a product planner can objectively evaluate the serviceability of a product at key milestones in the development process, from product conception to product ship. SAT 210 quantifies the combination of factors that affect warranty costs, including problem determination times, component remove and replace times, component costs, component replacement rates, and the percentage of components that can be replaced by customers). The Examiner notes that Chan is relied upon to explicitly teach the use of acquiring data, while Appleman teaches the use of tools.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the tool as taught by Appleman because as taught by Appleman, [0025] “SAT (Serviceability Assessment Tool) 210 quantifies the combination of factors that affect warranty costs, including problem determination times, component remove and replace times, component costs, component replacement rates, and the percentage of components that can be replaced by customers.” 
Regarding Claim 6, 13, and 19, Chan/Li/Appleman, further teaches: wherein the customer specific usage data acquired from the electronic product during operation of the electronic product by the existing customer comprises: collecting using sensors on the electronic product one or more of the following: (See at least Chan, [0028]; The predictive maintenance program includes a service agent that monitors critical components in the various system components 405, 406, 407, 408, 409, and 410 via sensors (not shown) in communication with the server 405. The service agent periodically collects data regarding the critical components in the various system components 405, 406, 407, 408, 409, and 410 via the sensors and further see Chan, [claim 19]; wherein the means for collecting real-time component usage data comprises a plurality of sensors for monitoring the plurality of components).
 ambient temperature of an environment in which the electronic product is operated; (See Chan, [0025]; The present invention in one embodiment also provides a means to establish the trade-offs between the reliability and the life expectancy of a hardware system due to variations in environmental conditions (e.g., temperature and humidity) of components and the system's performance and loading). 
ambient humidity of an environment in which the electronic product is operated; (see Chan, [0025]; refer to above limitation).
internal temperature within a housing of the electronic product during operation of the electronic product; (See Chan, [0010-11]; FIG. 2 is an illustrative graph of CPU temperature vs. power…. FIG. 3 is an illustrative graph of CPU reliability vs. temperature).
 component temperature of one or more electronic components of the electronic product; (See Chan, [0031]; Typically, most hardware systems (e.g., computer systems) are equipped with sensors to monitor temperatures of major components (e.g., system boards, CPUs, and hard drives), the voltages from the power supplies, and the functioning of cooling fans. This data is collected, recorded, and analyzed with CLDMs 502a-c of each critical component 501a-c, respectively).
While Chan teaches ambient temperature, humidity, internal temperature, and component temperature, Chan does not further specify: electronic memory storage activity of the electronic product during operation by the existing customer.  However, Appleman does teach this limitation: (See Appleman, [0391]; When multiple customers use the same process software application, their transactions are differentiated by the parameters included in the transactions that identify the unique customer and the type of service for that customer. All of the CPU units and other measurements of use that are used for the services for each customer are recorded. When the number of transactions to any one server reaches a number that begins to affect the performance of that server, other servers are accessed to increase the capacity and to share the workload. Likewise when other measurements of use such as network bandwidth, memory usage, storage usage, etc. approach a capacity so as to affect performance, additional network bandwidth, memory usage, storage etc. are added to share the workload).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated memory storage data as taught by Appleman, because as taught by Appleman, [0391]; “When the number of transactions to any one server reaches a number that begins to affect the performance of that server, other servers are accessed to increase the capacity and to share the workload.”
Regarding Claim 7, 14, and 20, Chan/Li/Appleman further teaches: wherein the electronic product comprises a server operated at a DataCenter, wherein the customer-specific usage data includes usage data of the server at the DataCenter. (See Chan, [0026]; Hardware systems that can benefit from the present invention may include computer systems (either multiple computing units in a rack or multiple computer racks in a datacenter), various industrial systems, or scientific testing systems and further see Chan, [0027]; The system configuration 400 may include a customer computer system 403. The customer computer system 403 may include a server 405 in communication with various system components 406, 407, 408, 409, and 410 and refer to Chan, [Fig. 4]; element 403 is a customer computer system comprising a server element 405).
Regarding Claim 8, the claim is written substantially similar to Claim 1 as is rejected similarly. However, claim 8 recites the additional use of a system comprising computer related elements. Chan does not further specify the use of these elements. However, Appleman does teach these elements: a system comprising: a processor; a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured for: (See Appleman, [0359]; A preferred embodiment of the present invention includes a processor, a data bus, and a computer-readable medium including a serviceability assessment tool). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the system as taught by Appleman, because as taught by Appleman, [0359]; “it is understood that the present invention may be implemented by a system having means in the form of hardware, software, or a combination of software and hardware as described herein or their equivalent.” By allowing the system to operate on multiple systems it allows for a wider distribution of the product.
Further regarding Claim 15, the claim is written substantially similar to Claim 1 as is rejected similarly. However, claim 15 recites the additional use of a system comprising computer related elements. Chan does not further specify the use of these elements. However, Appleman does teach these elements: A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for: (See Appleman, [0359]; A preferred embodiment of the present invention includes a processor, a data bus, and a computer-readable medium including a serviceability assessment tool). 
Claim 5, 12, and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 20080177613 A1) in view of Li et al. (US 20190095877 A1), Appleman et al.  (US 20070219838 A1), and Cohen (US 20170068935 A1).
Regarding Claim 5, Chan in view of Li, further teaches the use of data acquired directly from a device and an electric product, but Chan does not further specify the use of indirectly acquired data. However, Cohen does specify: wherein the customer-specific usage data further includes usage data that is not acquired directly from the electronic product, (See Cohen, [0070]; The record may include, for example, supplemental information provided by the testing user, diagnostics results, score(s) of the one or more hardware components, overall score, estimated value and/or cost of repair/upgrade and further see Cohen, [0113]; Optionally, the client diagnostics software tool 105 asks the testing user 310 for supplemental information that may be used by the analysis performed by the remote central unit 110).
wherein the customer specific usage data that is not directly acquired from the electronic product includes one or more of data relating to communications requesting service of the electronic product; (See Cohen, [0070]; The record may include, for example, supplemental information provided by the testing user, diagnostics results, score(s) of the one or more hardware components, overall score, estimated value and/or cost of repair/upgrade and further see Cohen, [0113]; Optionally, the client diagnostics software tool 105 asks the testing user 310 for supplemental information that may be used by the analysis performed by the remote central unit 110).
frequency of maintenance of the electronic product; and (See Cohen, [0113]; Optionally, the client diagnostics software tool 105 asks the testing user 310 for supplemental information that may be used by the analysis performed by the remote central unit 110. The supplemental information may include, for example, warranty period, repair/upgrade history which details repairs and/or upgrades the network connected mobile device 101 had undergone in the past, and/or exterior condition characteristics). The Examiner interprets the upgrade history as maintenance, the Examiner also notes the history would also be indicative of the frequency.
service activities associated with repair of the electronic product. (See Cohen, [0113]; Optionally, the client diagnostics software tool 105 asks the testing user 310 for supplemental information that may be used by the analysis performed by the remote central unit 110. The supplemental information may include, for example, warranty period, repair/upgrade history which details repairs and/or upgrades the network connected mobile device 101 had undergone in the past, and/or exterior condition characteristics).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated supplemental information (data not directly acquired) as taught by Cohen, because as taught by Cohen, [0114]; “the supplemental information is transmitted to a remote central unit such as the remote central unit 110 which analyzes it to evaluate the condition and/or the score for the one or more hardware components 320 and aggregate the condition and/or score for the one or more hardware components to generate an overall condition and/or overall score.” The supplemental information allows an aggregate score to be calculated by supplementing the product data with external data.
Regarding Claim 12, the claim is written substantially similar to claim 5 and is rejected similarly.
Regarding Claim 18, the claim is written substantially similar to claim 5 and is rejected similarly.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624